    Case 19-10024-SMT   Doc 2   Filed 07/24/19 Entered 07/24/19 12:56:19   Desc Main
                                Document Page 1 of 5

The document below is hereby signed.

Signed: July 24, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                                )     Case No. 92-22111
                                         )     (Chapter 7)
    DEAN E. COCHRAN,                     )     (Closed Case in U.S.
                                         )     Bankruptcy Court for the
                    Debtor.              )     Northern District of
    ____________________________         )     Illinois)
                                         )
    DEAN E. COCHRAN,                     )
                                         )
                        Plaintiff,       )
                                         )
                 v.                      )
                                         )
    SOCIAL SECURITY                      )     Adversary Proceeding No.
    ADMINISTRATION, et al.,              )     19-10024
                                         )
                        Defendants.      )     Not for Publication in
                                         )     West’s Bankruptcy Reporter

               MEMORANDUM DECISION RE DISMISSING ADVERSARY
       PROCEEDING, QUASHING SUBPOENA, AND ENJOINING FURTHER FILINGS

         For the following reasons, this adversary proceeding will be

    dismissed, the subpoena issued in this adversary proceeding will

    be quashed, and the plaintiff will be enjoined from filing

    further papers in this court unless he has first obtained leave

    of this court to file such papers.

         This court lacks subject matter jurisdiction over this

    adversary proceeding.       The complaint in this adversary proceeding
Case 19-10024-SMT   Doc 2   Filed 07/24/19 Entered 07/24/19 12:56:19   Desc Main
                            Document Page 2 of 5


fails to comply with Fed. R. Civ. P. 8(a)(1), made applicable

under Fed. R. Bankr. P. 7008, by failing to set forth a short and

plain statement of the grounds for the court’s jurisdiction.                The

complaint also fails to set forth any facts showing that this

court has subject matter jurisdiction over this proceeding

pursuant to the statute governing subject matter jurisdiction

over civil proceedings in this court, 28 U.S.C. § 1334(b).                That

statute confers jurisdiction over “all civil proceedings arising

under title 11, or arising in or related to cases under title

11.”    The plaintiff’s claims, to recover monies from the Social

Security Administration, do not arise under the Bankruptcy Code,

and, as discussed below, did not arise in a bankruptcy case, and

are not related to any pending bankruptcy case.

       The Adversary Proceeding Cover Sheet lists this adversary

proceeding as arising in the debtor’s bankruptcy case, In re Dean

E. Cochran, Case No. 92-22111, filed in 1992 in the United States

Bankruptcy Court for the Northern District of Illinois.                However,

that case was a case under chapter 7 of the Bankruptcy Code, not

a reorganization case, was closed in 1994, and has not been

reopened.    The plaintiff’s claims are unclear, but it appears

that he applied for SSI-Disability Benefits in 1993 and asserts

that the payments he received did not include required cost of

living adjustments.     The allegations of the complaint do not

establish that the claims arose prior to the commencement of the


                                      2
Case 19-10024-SMT   Doc 2   Filed 07/24/19 Entered 07/24/19 12:56:19   Desc Main
                            Document Page 3 of 5


bankruptcy case in 1992, and thus do not establish that the

claims were property of the estate in that case under 11 U.S.C.

§ 541.   As non-estate property, the plaintiff’s claims against

the Social Security Administration have no conceivable impact on

the administration of the estate in the bankruptcy case.

Accordingly, this adversary proceeding cannot be deemed “related

to” that bankruptcy case.1       Ostroff v. American Home Mortgage (In

re Ostroff), 433 B.R. 442, 447 (Bankr. D.D.C. 2010) (discussing

Pacor, Inc. v. Higgins, 743 F.2d 984 (3d Cir. 1984)).              Nor did

the claims “arise in” that Northern District of Illinois

bankruptcy case.    Id. at 447 n.1 and 449 (discussing Wood v. Wood

(In re Wood), 825 F.2d 90, 93 (5th Cir. 1987)).

     Moreover, the docket sheet for that bankruptcy case reflects

that on December 22, 1998 (Dkt. No. 83), the court in that case

ordered “that the Debtor Dean E Cochran, or anyone acting on his

behalf, is hereby enjoined from filing any legal documents, in



     1
        The debtor bears the burden of pleading facts
establishing subject matter jurisdiction, and he has not pled
facts establishing that the claims at issue are property of the
estate. In any event, if the claims are property of the estate,
the claims do not belong to the debtor and he lacks standing to
pursue the claims: only a trustee in the bankruptcy case would
have standing to pursue claims of the estate.   As noted in Moses
v. Howard Univ. Hosp., 606 F.3d 789, 793 (D.C. Cir. 2010), “the
trustee is the representative of the estate and retains the sole
authority to sue and be sued on its behalf. See Parker v.
Wendy's Int'l, Inc., 365 F.3d 1268, 1272 (11th Cir. 2004).”
Moreover, the plaintiff’s pursuit of the claims would violate 11
U.S.C. § 362(a)(3) (as constituting an exercise of control over
property of the estate).

                                      3
Case 19-10024-SMT   Doc 2   Filed 07/24/19 Entered 07/24/19 12:56:19   Desc Main
                            Document Page 4 of 5


the form of a motion, adversary complaint, proof of claim,

subpoena, or otherwise, in Bankruptcy Proceeding 92B22111,

without first obtaining [sic] leave of Court . . . .”              The

plaintiff is relying upon that bankruptcy case as providing

subject matter jurisdiction over this proceeding, and the

complaint must be treated as one filed in that bankruptcy case.

Without the plaintiff having obtained leave to file this

adversary proceeding, he is barred by the order of December 22,

1998, from filing this adversary proceeding.            By reason of the

injunction entered in the plaintiff’s bankruptcy case in the

Northern District of Illinois, the plaintiff is barred from

filing in this court any further legal documents purportedly

related to that case without having obtained leave of the court.

Accordingly, the court’s order dismissing this adversary

proceeding will expressly indicate that the plaintiff is enjoined

from filing any further legal documents in this court purportedly

related to that bankruptcy case without having obtained leave of

the court.

     For all of these reasons, an order follows dismissing this

adversary proceeding, quashing the subpoena attached to the

complaint, and enjoining further filings in this court

purportedly related to that bankruptcy case without having

obtained leave of the court (but that injunction will not apply

to motions under Fed. R. Bankr. P. 9023 or 9024 regarding the


                                      4
Case 19-10024-SMT                                                  Doc 2   Filed 07/24/19 Entered 07/24/19 12:56:19   Desc Main
                                                                           Document Page 5 of 5


order, or a notice of appeal concerning the order or documents

relating to such a notice of appeal).

                                                                                               [Signed and dated above.]

Copies to:

Director - Elizabeth A. Belinsky
Phila. Regional Financial Center
P.O. Box 51317
Philadelphia, PA 19115-6317

SOCIAL SECURITY ADMINISTRATION
Michael J. Astrue, Commissioner
Altmeyer Building
6401 Security Blvd.
Baltimore, Maryland 21235

SOCIAL SECURITY ADMINISTRATION
Wilkes Barre Data Operations Center
P.O. Box 8500
Wilkes Barre, PA 18702-8500

Social Security Administration
Attn: Jerome Carroll - Off. Supervisor
      Michael Costello - Off. Supervisor
1300 D Street, SW
Washington, DC 20224

United States Attorney’s Office
555 Fourth Street, N.W.
Washington, D.C. 20530

     Dean E. Cochran                                                                     Dean E. Cochran
     9335 South Merrill Ave.                                                             9229 Potomac School Drive
     Chicago, IL 60617                                                                   Potomac, MD 20854




R:\Common\TeelSM\Judge Temp Docs\Cochran v. SSA Mem Decsn v4.wpd
                                                                                     5
